                                           UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF TENNESSEE
                                                 AT GREENEVILLE

                 UNITED STATES OF AMERICA                             )
                                                                      )
                                                                      )
                 v.                                                   )               No. 2:20-CR-65
                                                                      )
                 EMORY JACKSON                                        )

                                                            ORDER

        The Court FINDS that the continuing COVID-19 pandemic has caused the Court great concern. In light of the

surging active COVID-19 cases in Northeast Tennessee, to best protect the public, the Court has postponed this jury trial

to the later date. For reasons set forth in this order, the Court concludes more time is reasonably necessary for the

protection of the public and also for counsel to prepare adequately for the trial itself.

        As of the date of this order, Carter County has 1,180 confirmed and probable cases, Greene County has 1,169

confirmed and probable cases, Sullivan County has 2,231 confirmed and probable cases, and Washington County has 2,355

confirmed        and        probable        cases.              See        Tennessee        Department       of         Health,

https://www.tn.gov/content/tn/health/cedep/ncov/data.html (last visited Sept. 30, 2020). The State of Tennessee has over

194,000 confirmed COVID-19 cases. Id. The Court has included a public health report graph prepared by the Tennessee

Department of Health for the Northeast region of the state detailing the dramatic rise of new COVID-19 cases within the

Court’s jury pool region.




                                                                1

      Case 2:20-cr-00065-JRG-CRW Document 25 Filed 09/30/20 Page 1 of 2 PageID #: 48
        In light of the surging active COVID-19 cases in Northeast Tennessee, the Court believes it would not be in the

best interests of the public to hold a jury trial. As a precaution, to best protect the public, the Court will postpone this jury

trial to the later date. For reasons set forth in this order, the Court concludes more time is reasonably necessary for the

protection of the public and also for counsel to prepare adequately for the trial itself.

        All time between the filing of this order and the new trial date identified at that conference is hereby declared

“excludable time” under the Speedy Trial Act. The ends of justice served by the granting of this continuance outweigh the

best interests of the public and Defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). As such, the Court sets the

following deadlines for this matter:

                                            New Scheduling Dates

  Trial Date                                                     December 3, 2020, at 10:00 a.m.
                                                                U.S. District Judge J. Ronnie Greer
  Plea Agreement Deadline                                                November 19, 2020

  Estimated length of trial                                                     2 days

  Requests for Special Jury Instructions                                 5 days before trial



        So ordered.

        ENTER:


                                                                          s/J. RONNIE GREER
                                                                     UNITED STATES DISTRICT JUDGE




                                                                2

      Case 2:20-cr-00065-JRG-CRW Document 25 Filed 09/30/20 Page 2 of 2 PageID #: 49
